Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        22-AUG-2022
                                                        10:46 AM
                                                        Dkt. 11 FFCL


                           SCEC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      KARL O. DICKS; JAMES RYAN MALISH; ROBERT SANTILLAN;
              and CHARLOTTE ROSECRANS, Plaintiffs,

                                 vs.

        STATE OF HAWAI#I OFFICE OF ELECTIONS, Defendant.


                         ORIGINAL PROCEEDING

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On August 12, 2022, Plaintiffs Karl Orlando Dicks,

James Ryan Malish, Robert Santillan, and Charlotte Rosecrans

(collectively, Plaintiffs) submitted a document entitled

“Election Complaint; Motion for Preliminary Injunction Rule 65

HRCP” (complaint), which was filed as an election contest

complaint.    On August 17, 2022, Defendant State of Hawai#i Office

of Elections (Defendant) filed a memorandum in opposition.       Upon

consideration of the complaint and memorandum in opposition, and

having heard this matter without oral argument, we enter the

following findings of fact, conclusions of law, and judgment.

                          FINDINGS OF FACT

          1.     On August 12, 2022, the court received a document

from Plaintiffs that was filed as an election contest complaint.
          2.   In the document, Plaintiffs assert that, based on

an August 10, 2022 email received from Defendant, Defendant

“failed to properly apply the qualification process, as per

statute, upon the Hawaii Republican Party . . . for the year 2022

Primary Election.”   Plaintiffs assert that the Hawai#i Republican

Party “should not have been placed on the 2022 Primary ballot,

and should have been disqualified as an active party that is not

in compliance and is not in good standing as a ‘Party.’”

          3.   Plaintiffs request the following relief:

               (a)   The Hawai#i Republican Party name be barred

from appearing on the 2022 general election ballot;

               (b)   Nullification of the 2022 primary election

and results; and

               (c)   That this court “accommodate all Legally

Qualified Candidates that have registered as ‘Republicans’” by

listing them as nonpartisan on the 2022 general election ballot.

          4.   Plaintiffs cite Hawai#i Revised Statutes (HRS)

§§ 11-173.5 and 11-174.5 as conferring the court with

jurisdiction over this matter.

          5.   Plaintiffs also cite to HRS §§ 11-63 through 11-65

and HRS §§ 12-2, 12-8, and 831-2, as well as the United States

Constitution and Hawai#i Administrative Rules.

          6.   Defendant moved to dismiss the complaint for lack

of jurisdiction.

                        CONCLUSIONS OF LAW

          1.   When reviewing a motion to dismiss a complaint for

                                 2
lack of jurisdiction, the court’s review “is based on the

contents of the complaint, the allegations of which [the court]

accept[s] as true and construe[s] in the light most favorable to

the plaintiff.   Dismissal is improper unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.”    Casumpang v. ILWU,

Local 142, 94 Hawai#i 330, 337, 13 P.3d 1235, 1242 (2000)

(quotation marks and citation omitted).

          2.     When considering a motion to dismiss for lack of

jurisdiction, the court need not accept conclusory or formulaic

recitations on the legal effects of the events alleged.     Kealoha

v. Machado, 131 Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

          3.   HRS § 11-172 (Supp. 2021) governs election contests

and provides in relevant part:    “With respect to any election,

any candidate, or qualified political party directly interested,

or any thirty voters of any election district, may file a

complaint in the supreme court.    The complaint shall set forth

any cause or causes, such as but not limited to, provable fraud,

overages, or underages, that could cause a difference in the

election results.”

          4.     HRS § 11-173.5 (2009 & Supp. 2021) provides for

contest for cause to be filed in the supreme court involving

primary elections, special primary elections, and county

elections held concurrent with a regularly scheduled primary or

special primary election.

          5.     HRS § 11-174.5 (2009 & Supp. 2021) provides for

                                  3
contests for cause to be filed in the supreme court involving

general elections, special general elections, special elections,

or runoff elections.

          6.   HRS § 602-5 (2016) sets forth the jurisdiction and

powers of the supreme court.

          7.   HRS §§ 11-62 through 11-65 (2009) address

political parties, which include qualification requirements and

determinations of party disqualification.

          8.   HRS §§ 12-2 (Supp. 2010) and 12-8 (2009 & Supps.

2011, 2012) address when the primary election is to be held and

candidates, as well as objections to nomination papers.

          9.   Taking Plaintiffs’ allegations as true and viewing

them in the light most favorable to them, Plaintiffs fail to

demonstrate that this court has jurisdiction over their complaint

or the relief they seek.   See Tataii v. Cronin, 119 Hawai#i 337,

339, 198 P.3d 124, 126 (2008) (“A complaint challenging the

results of [a general] election pursuant to HRS § 11-172 fails to

state a claim unless the plaintiffs demonstrate errors that would

change the outcome of the election.”   (Quoting Akaka v. Yoshina,

84 Hawai#i 383, 387, 935 P.2d 98, 102 (1997))); Funakoshi v.

King, 65 Haw. 312, 316, 651 P.2d 912, 914 (1982) (“By the

omission of language providing for the invalidation of an

election and the allowance of a new election in HRS

§ 11–173.5(b), the legislature clearly intended that the only

remedy that could be given for primary election irregularities

was the statutory remedy of having this Court decide which

                                 4
candidate was nominated or elected.”).

          10.   Barring the Hawai#i Republican Party name from

appearing on the 2022 general election ballot, nullifying the

2022 primary election and results, and requiring all qualified

candidates who have registered as Republicans to be listed as

nonpartisan on the 2022 general election ballot are not remedies

provided by HRS § 11-173.5(b) (“The judgment shall decide what

candidate was nominated or elected[.]”) or HRS § 11-174.5(b)

(“The judgment may invalidate the general . . . election on the

grounds that a correct result cannot be ascertained because of a

mistake or fraud on the part of the voter service center

officials; or decide that a certain candidate, or certain

candidates, received a majority or plurality of votes cast and

were elected.”).

          11.   The complaint thus fails to state a claim upon

which relief can be granted.

                               JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

          DATED: Honolulu, Hawai#i, August 22, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins



                                  5